Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2021 has been entered.

Response to Arguments
In communications filed on 4/5/2021, claims 9-20 are presented for examination. Claims 9 and 15 are independent.
Amended claim(s): 9 and 15.
Applicants’ arguments, see Applicant Arguments/Remarks 3/26/21, with respect to claim(s) rejected under prior art have been fully considered and are persuasive in so far as Upad does not explicitly disclose ‘registering’. Newly cited art Jones 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9, 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16459672 in view of by Upadhyay et al (US Patent Publication No. US 2020/0117824 Al; hereinafter Upad). Claim 9 describes a system that performs the method of claim 1 in 
Claims 10, 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16459672 in view of by Upadhyay et al (US Patent Publication No. US 2020/0117824 Al; hereinafter Upad). Claim 10 describes a system that performs the method of claim 2 in Application No. 16459672 and claim 16 describes a computer storage medium that contains instructions which when executed by a processor performs the method of claim 2 in Application No. 16459672.
Claims 11, 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16459672 in view of by Upadhyay et al (US Patent Publication No. US 2020/0117824 Al; hereinafter Upad). Claim 11 describes a system that performs the method of claim 3 in Application No. 16459672 and claim 17 describes a computer storage medium that contains instructions which when executed by a processor performs the method of claim 3 in Application No. 16459672.
Claims 12, 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 16459672 in view of by Upadhyay et al (US Patent Publication No. US 2020/0117824 Al; hereinafter Upad). Claim 12 describes a system that performs the method of claim 5 in Application No. 16459672 and claim 18 describes a computer storage medium that contains instructions which when executed by a processor performs the method of claim 5 in Application No. 16459672.
Claims 13, 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16459672 in view of by Upadhyay et al (US Patent Publication No. US 2020/0117824 Al; hereinafter Upad). Claim 13 describes a system that performs the method of claim 6 in Application No. 16459672 and claim 19 describes a computer storage medium that contains instructions which when executed by a processor performs the method of claim 6 in Application No. 16459672.
Claims 14, 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 16459672 in view of by Upadhyay et al (US Patent Publication No. US 2020/0117824 Al; hereinafter Upad). Claim 14 describes a system that performs the method of claim 8 in Application No. 16459672 and claim 20 describes a computer storage medium that contains instructions which when executed by a .
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 9 and 15 is/are directed to a computer product and system. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101. When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of 
Federal Register on 01/07/2019 and Alice Corporation Pty. Ltd. i/. CLS Bank International, et al., 573 U.S._ (2014).Step 1: Identifying Statutory Categories              In the present case, claim(s) is/are directed to CRM/system for collecting, storing, and providing access to personal data per a service contract in accordance with public policy laws such as General Data Protection Regulation (GDPR) enacted by the European Union (see, Applicant’s disclosure ¶3, ¶17) – falls into one of the four statutory categories (i.e., 
Step 2A (prong 1): Identifying a Judicial Exception
The Supreme Court and Federal Circuit have identified abstract ideas in patent claims by making comparisons to concepts found in past decisions to be judicial exceptions to eligibility. July 2015 Update on Subject Matter Eligibility, 80 Fed. Reg. 45429 (July 30, 2015) (“IEG Update”). The July Update summarizes concepts the courts have considered to be abstract ideas by associating eligibility decisions with judicial descriptors (e.g., “an idea of itself,” “certain methods of organizing human activities”, “mathematical relationships and formulas”) based on common characteristics. These associations define the judicial descriptors in a manner that stays within the confines of the judicial precedent, with the understanding that these associations are not mutually exclusive, i.e., some concepts may be associated with more than one judicial descriptor.
The abstract functions of the claims in the case are claim(s) is/are directed to system and CRM of initializing, by a personal information manager, a controller database, wherein the controller database serves as a privacy service contract between a data subject, a data controller, and at least one data processor, wherein initializing the controller database further comprises defining a plurality of events, and wherein the 

         a. concepts relating to managing relationships or transactions between people, or satisfying or avoiding a legal obligation (Creating a contractual relationship (BuySAFE); );
         b. Concepts Relating To Tracking or Organizing Information (Classifying and storing digital images in an organized manner (TLI Comms.); );
classifying and storing digital images in an organized manner (TLI Comms.); collection, storage, and recognition of data (Smart Systems
Innovations). While the specific facts of the case differ from these cases, the claims are still directed to collecting and and storing data per a contractual obligation. Further, each and every step can be performed mentally and with pen and paper. A computer is not necessary to perform the operation of collecting, storing, and accessing data.
Step 2A (prong 2) Identifying an integrated practical application
Under step 2A (prong 1) of the 101 analysis, claims recite abstract idea of collecting and managing personal information per a “privacy service contract” as defined by the claimed steps. Claims do not integrate a practical application of the abstract idea in the claims (step 2A, prong 2)
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry. See Mayo Collaborative Servs. v. Prometheus Labs. Inc., 132 S. Ct. 1289, 1297 (2012). 
 Step 2B: Considering Additional Elements
The considerations are whether the claim includes:
•    Improvements to another technology or technical field;
•    Improvements to the functioning of the computer itself;
•    Applying the judicial exception with, or by use of, a particular machine;
•    Effecting a transformation or reduction of a particular article to a different state or thing;
•    Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application;
•    Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 
Applying the test to the claims in the application, the structural elements of the claims, which include a generic device, modules when taken in combination with the functional together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment (a general purpose device). When considered as an ordered combination, the Examiner does not find any combination of the additional elements that amounts to more than the sum of the parts. The Examiner finds that the Individual elements of the claims are performing their intended roles and functions. In most cases, the additional elements are applied merely to carry out data processing, as discussed above, which fall under well-understood, routine, and conventional functions of generic computers – in our common day-to-day interactions. Note: Applicant’s disclosure states a generic computer elements (¶24-¶30); note also cited art of record also discloses processors; devices, programs (see, e.g., Upad: Figure 7, elements 710, 720 and 740 and paragraph 0123 provide for a processor, memory and storage). Therefore, the claimed interactions of the various generically recited methods / devices lacks an unconventional step that confines the claim to a particular useful application in the sense that the result is equivalent to purely mental Dependent claims are rejected based on the aforementioned rationale discussed in the rejection of the independent claims because the claims merely recite variations of the abstract idea without integrating the idea into a practical application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Upadhyay et al (US Patent Publication No. US 2020/0117824 Al; hereinafter Upad) in view of US 20080256643 A1 (hereinafter ‘Jones’).

Regarding claim 9, Upad discloses: A system comprising: a processor; and a computer-readable storage medium communicatively coupled to the processor and storing program instructions which, when executed by the processor, are configured to cause the processor to perform operations comprising (Upad: Figure 7, elements 710, 720 and 740 and paragraph 0123 provide for a processor, memory and storage):
initializing, by a personal information manager, a controller database (Upad: Figure 2, elements 210 and 220 along with paragraphs 0065 and 0066 provide for Data Management and a Data Manager—which is equivalent to a personal information manager; Figure 2, elements 240 and 250 along with paragraphs 0065 and 0066 provides for a content manager which is equivalent to a Controller Database; Paragraphs 0003, 0004 provide for the discovery process and management process which is equivalent to initializing the data manager (controller database); Paragraphs 0017, 0038, 0039, 0040, 0041, 0071, 0072, 0076, 0078, 0081, 0081, 0083, 0087 and 0088 provides for the initialization process and operations process);
wherein the controller database serves as a privacy service contract between a data subject, a data controller, and at least one data processor (Upad: Paragraphs 0017, 0037, 0038, 0039, 0040, 0041, 0071, 0072, 0076, 0078, 0081, 0081, 0083, 0087, 0088, 0089, 0103, 0137, 0139 and 0140 provides for a data subject (person/entity), data controller (Figure 2, element 220) and data processor(s) (Figure 2, elements 230, 260, 270, 280, 290) and the privacy service policy), 
wherein initializing the controller database further comprises defining a plurality of events (Upad: Paragraphs 0048, 0056, 0073, 0075, 0078, 0086, 0088, 0095, 0098, 0099, 0103, 0127, 0129, 0131, 0137 and 0141 provide for instances and accommodating events), and 
wherein the personal information manager operates the data controller (Upad: Paragraphs 0065 and 0066 provides for data management sub-system 210 comprising a data manager (data controller) and the system operates the data manager (Figure 2, element 220–data controller)); 
storing, by the personal information manager, in the controller database, a plurality of personal information from the data subject (Upad: Paragraphs 0063, 0064, 0065, 0066, 0067, 0068, 0069, 0074, 0078, 0079, 0080, 0081, 0082 and 0083 provide for storage of data in the data repository (Figure 2, element 250–controller database); 
registering, by the personal information manager, a first data processor of the at least one data processor to perform a first event of the plurality of events (Upad: Paragraphs 0048, 0056, 0070-0078, 0086, 0088, 0095, 0098, 0099, 0103, 0127, 0129, 0131, 0137 and 0141 provide for instances and accommodating events and certain entities are authorized to access and perform certain actions on the data while other entities are prohibited wherein the authorization/prohibition is based on consent and access policies); 
Although, Upad explicitly discloses certain entities are authorized to access and perform certain actions on the data while other entities are prohibited wherein the authorization/prohibition is based on consent and access policies  wherein access is controlled based on access control lists ((Upad: Paragraphs 0048, 0056, 0070-0078, 0086, 0088, 0095, 0098, 0099, 0103, 0127, 0129, 0131, 0137 and 0141), thus implicitly/inherently teaching registering of entities prior to their access to the private data. However, Upad does not explicitly use the terminology ‘registering’.
In analogous art, Jones teaches entities are registered prior to given access to the data (Jones: Abstract, Fig. 1, 7, ¶5-¶6, ¶18-¶23, i.e., registration is required prior to access is granted to the private data)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Upad to include registering entities seeking access to private data as taught by Jones with the motivation to prevent rogues entities from accessing private data of a user (Jones: Abstract, Fig. 1, 7, ¶5-¶6)     
(Upad: Paragraph 0005 provides for applying policies to the data in various forms and stages; Paragraph 0034 provides for multiple types of consent; Paragraph 0006 provides for express consent for data processors and data handlers; Paragraph 0051 provides for method 100 that can be performed by at least a computing device; Figure 7 (entire figure), claims 1 and 12 along with paragraphs 0017, 0122, 0123, 0127, 0137, 0138 and 0139 provides for a computing system of one or more processors (first data-processor and second data-processor)—which while executing the method of claim 1 performs all events requested—wherein the first data-processor of the computing system of first and second data-processors of claim 12 is privacy and GDPR compliant. See also, Jones: Abstract, Fig. 1, 7, ¶5-¶6, ¶18-¶23, i.e., registration is required prior to access is granted to the private data); 
receiving, by the personal information manager, an event request to perform the first event (Upad: Paragraphs 0007, 0010, 0046, 0067, 0068, 0071-0077, 0078 and 0079 provides for deleting records which is equivalent to performing the first event); 
determining, by the personal information manager, the second data processor is not registered to perform the first event; denying, in response to the determining the second data processor is not registered to perform the first event, the second data processor from performing the first event; (Upad: Paragraphs 0007, 0010, 0046, 0067, 0068, 0071-0077, 0078 and 0079 provides for deleting records which is equivalent to performing the first event and certain entities are authorized to access and perform certain actions on the data while other entities are prohibited wherein the authorization/prohibition is based on consent and access policies. Jones: Abstract, Fig. 1, 7, ¶5-¶6, ¶18-¶23, i.e., registration is required prior to access is granted to the private data); 
validating, in response to receiving the event request, the first data processor by verifying the data subject provided consent to perform the first event (Upad: Figure 6, element 620 and paragraphs 0006, 0007, 0010, 0016, 0017, 0018, 0034, 0035, 0037, 0046, 0047, 0060, 0067, 0068, 0073, 0077, 0078, 0079, 0091 and 0105 provide for consent from the data subject to manage data and subsequent deletion); and 
performing, by the personal information manager, in response to validating the at least one data processor, the first event (Upad: Paragraphs 0007, 0010, 0046, 0067, 0068, 0073, 0077, 0078 and 0079 provides for deleting records in response to validation).

Regarding claim 10, the rejection of claim 9 is incorporate. Upad et al combination teaches: 
The system of claim 9, wherein the plurality of personal information comprises a retention period, 
wherein the retention period is a predetermined amount of time in which the plurality of personal information will be stored (Upad: Paragraphs 0044, 0045, 0046, 0067, 0068, 0073 and 0079 provides for retention period), 
wherein the program instructions are further configured to cause the processor to perform operations further comprising: determining, by the personal information manager, the retention period has expired (Upad: Paragraphs 0068 and claim 15 provides for expiration of the retention period; Note: Claim 15 provides for grounds for infringement); and 
in response to determining the retention period has expired, sending, by the personal information manager and to the at least one data processor, instructions to delete the plurality of personal information (Upad: Paragraphs 0068 and claim 15 provides for deleting records after expiration of the retention period; Note: Claim 15 provides for grounds for infringement).

Regarding claim 11, the rejection of claim 9 is incorporate. Upad et al combination teaches:
The system of claim 9, wherein defining the plurality of events is based on a privacy policy (Upad: Paragraphs 0034, 0043, 0044, 0046, 0065, 0067, 0068, 0082 along with claims 8 and 9 provide for privacy rules—which is equivalent to privacy policy).

Regarding claim 12, the rejection of claims 9 and 11 are incorporate. Upad et al combination teaches:
The system of claim 11, wherein the registering comprises a web service for the at least one data processor configured to comply with the privacy policy (Upad: Paragraphs 0131, 0132, 0143, 0145 provide for web service and paragraphs 0105, 0089, 0079, 0060 and 0002 provide for need to comply with data privacy regulations).

Regarding claim 13, the rejection of claim 9 is incorporate. Upad et al combination teaches:
The system of claim 9, wherein the event request is received from the data subject, and the program instructions are further configured to cause the processor to perform the operations further comprising notifying the data subject the event is complete (Upad: Paragraphs 0089, 0109, 0076 and 0073 provides for responding to a query by the GDPR engine and other data processors).

Regarding claim 14, the rejection of claim 9 is incorporate. Upad et al combination teaches:
The system of claim 9, wherein the program instructions are further configured to cause the processor to perform operations further comprising: logging, by the personal information manager and in a transaction log in the controller database, the receiving the plurality of personal information, the registering the at least one data processor, the receiving the event request, the validating the at least one data processor, and the performing the event (Upad: Paragraphs 0017, 0056, 0071, 0073, 0076, 0080, 0081, 0087, 0088, 0095, 0103, 0123, 0131, 0132 and 0137 provide for logging or storing transactions, events or personal information).

Regarding claim 15, the following applies: Claim 15 describes a computer readable medium which contains instructions performed by the system of claim 9. Hence the same rationale for the rejection of claim 9 applies to claim 15. 

Regarding claim 16, the rejection of claim 15 is incorporate. Claim 16 describes a computer readable medium which contains instructions performed by the system of claim 10. Hence the same rationale for the rejection of claim 10 applies to claim 16.

Regarding claim 17, the rejection of claim 15 is incorporate. Claim 17 describes a computer readable medium which contains instructions performed by the system of claim 11. Hence the same rationale for the rejection of claim 11 applies to claim 17.

Regarding claim 18, the rejection of claims 15 and 17 are incorporate. Claim 18 describes a computer readable medium which contains instructions performed by the system of claim 12. Hence the same rationale for the rejection of claim 12 applies to claim 18.

Regarding claim 19, the rejection of claim 15 is incorporate. Claim 19 describes a computer readable medium which contains instructions performed by the system of claim 13. Hence the same rationale for the rejection of claim 13 applies to claim 19.

Regarding claim 20, the rejection of claim 15 is incorporate. Claim 20 describes a computer readable medium which contains instructions performed by the system of claim 14. Hence the same rationale for the rejection of claim 14 applies to claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ZAIDI/Primary Examiner, Art Unit 2432